 Case 20-04009-elm Doc 1 Filed 02/03/20           Entered 02/03/20 20:36:06        Page 1 of 19



                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS

In re:

DWAYNE PAUL BRIDGES,                                                Chapter 7

      Debtor.                                               Case No.: 19-44181
___________________________/

 KAPITUS SERVICING, INC, AS
 SERVICING AGENT FOR TVT CAPITAL
 LLC,                                                        Ad. Pro. No. __________

                 Plaintiff,
         v.

 DWAYNE PAUL BRIDGES,

                 Defendant.
                                              /

                            KAPITUS SERVICING, INC.’S
              COMPLAINT TO DETERMINE NON-DISCHARGEABILITY OF DEBT

         Kapitus Servicing, Inc., formerly Colonial Funding Network, Inc., as servicing agent for

 TVT Capital, LLC (“Kapitus” or the “Plaintiff”), by and through its undersigned attorneys files

 this Complaint under section 523 of Title 11 of the United States Code, 11 U.S.C. §§ 101 –

 1532 (as amended, the “Bankruptcy Code”) objecting to the dischargeability of a pre-petition

 debt owed by Defendant Dwayne Paul Bridges (“Bridges” or the “Debtor”) to Kapitus and in

 support hereof alleges as follows:

                               JURISDICTION AND VENUE

                This is a core proceeding under 28 U.S.C. §157(b)(2)(I) and is brought pursuant to

section 523 of the Bankruptcy Code and rule 4007 of the Federal Rules of Bankruptcy Procedure.

                Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§ 157 and

1334.
    Case 20-04009-elm Doc 1 Filed 02/03/20                   Entered 02/03/20 20:36:06                Page 2 of 19



                  Venue over the instant action properly lies in this Court pursuant to 28 U.S.C.

§1409(a) because this Complaint arises in Debtor’s chapter 7 bankruptcy case.

                  If the Court should find that this is not a core proceeding, Plaintiff consents to entry

of final judgment by the Court.1

                  This Adversary Proceeding relates to In re Dwayne Paul Bridges, Case No. 19-

44181 (Bankr. N.D. Texas) (Chapter 7), now pending in this Court (the “Bankruptcy Case”).

                                                THE PARTIES

                  Plaintiff Kapitus, is a Virginia Corporation, and at all relevant times maintained its

offices formally located at 211 Bulifants Blvd., Suite E, Williamsburg, VA 23188 and currently

located at 2500 Wilson Boulevard, Suite 350, Arlington, VA 22201 and 120 West 45th Street,

New York NY 10036.

                  Upon information and belief, Dwayne Paul Bridges is a natural person and is a

resident of the state of Texas residing at 920 Lynch Bend Rd. Springtown, TX 76082.

                  Upon information and belief, Debtor operated License to Chill Heating and Air,

Inc. (“Merchant”) with its principal place of business located at 1150 Blue Mound Rd. W. Ste 201.

Upon information and belief, at all times relevant hereto, the Debtor was Merchant’s owner and

representative, controlled Merchant, and made all decisions and statements to Plaintiff relevant to

the issues herein.




1
         Notwithstanding any of the allegations and claims herein, the institution of this Adversary Proceeding, the
         filing of this complaint and any other appearance in this Adversary Proceeding and in the above-referenced
         bankruptcy case (the “Bankruptcy Case”), including the submission of motions, opposition papers, and entry
         of orders, is without waiver, and express reservation, of any and all of Plaintiff’s rights, defense and remedies
         available at law and in equity, including, without limitation, under the Agreement (as defined below),
         Uniform Commercial Code, any other applicable federal or state law and/or commercial code, and the
         Federal Arbitration Act, 9 U.S.C. § 1 et seq. If and when Plaintiff shall file a proof of claim in the Bankruptcy
         Case (the “Proof of Claim”), Plaintiff expressly incorporates any reservation of rights that it shall incorporate
         in the Proof of Claim.


KAPITUS SERVICING, INC.’S COMPLAINT                                                                               PAGE 2
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
 Case 20-04009-elm Doc 1 Filed 02/03/20             Entered 02/03/20 20:36:06        Page 3 of 19



               Plaintiff is a secured creditor of Merchant and an unsecured creditor of Debtor with

a claim against both in the amount of $145,306.35 (along with additional costs, fees, expenses,

and interest), as of October 10, 2019, pursuant to the Revenue Based Factoring (RBF/ACH)

Agreement executed by Debtor, as defined and more fully detailed below.

                                 GENERAL ALLEGATIONS

               Debtor filed for bankruptcy under chapter 7 of the Bankruptcy Code on October

10, 2019. [Doc. No. 1].

               Pursuant to Official Form 309A filed on October 10, 2019, the deadline to object

to discharge is Monday, February 3, 2010. [Doc. No. 8].

               Accordingly, this Complaint is timely filed.

                          SPECIFIC FACTUAL ALLEGATIONS

               On or about June 9, 2016, Bridges, on behalf of Merchant, applied for financing

with Kapitus. Bridges had a pre-funding call with Kapitus on or about June 9, 2016 during which

Bridges stated to Kapitus that (a) there were no material changes in the Merchant’s business,

(b) the Merchant was current on all payments to its landlord, (c) Merchant was current on its taxes,

including all federal, state and payroll taxes, (d) Merchant did not expect any tax liens to be filed,

(e) Merchant was not in arrears on any loans, and (g) Bridges understood that false statements

constitute fraud.

               The relevant portions of the pre-funding call are transcribed below:

               Kapitus: We just have a couple of security questions to review.

               Kapitus: First have there been any important changes to your business or that
               impact your business since the last time we funded?

               Bridges: No.

               Kapitus: and how is the relationship with your landlord?


KAPITUS SERVICING, INC.’S COMPLAINT                                                            PAGE 3
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
 Case 20-04009-elm Doc 1 Filed 02/03/20          Entered 02/03/20 20:36:06      Page 4 of 19



              Bridges: Oh, Fantastic.

              Kapitus: Are you able to make all payments on schedule?

              Bridges: Yes.

              Kapitus: So you are up to date with and current with your business property?

              Bridges: Yes.

              Kapitus: Are you also current with your taxes including federal state and payroll
              taxes?

              Bridges: Yes.

              Kapitus: You don’t expect a tax lien to be filed, do you?

              Bridges: No.

              Kapitus: Do you anticipate having to close your business over the next 12 months,
              for any reason including planned vacations, renovations you might have,
              seasonality, or slowed business periods?

              Bridges: Yes.

              Kapitus: You have reason to close?

              Bridges: Oh no! I’m sorry, No I don’t have reason to close…but yeah were good.

              Kapitus: Have you been planning or is there any reason why you may want to move
              locations or even sell your business?

              Bridges: No.

              Kapitus: Have you been planning, or do you have any reason to believe you may
              need to file for bankruptcy?

              Bridges: Oh no.

              Kapitus: Do you currently have a balance with any other merchant cash advance
              provider?

              Bridges: Yes.

              Kapitus: What’s the name of that company?

              Bridges: IOU.

              Kapitus: Do you remember what your balance is with them?

KAPITUS SERVICING, INC.’S COMPLAINT                                                      PAGE 4
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
 Case 20-04009-elm Doc 1 Filed 02/03/20          Entered 02/03/20 20:36:06        Page 5 of 19



              Bridges: Forty-eight.

              Kapitus: Forty-eight thousand?

              Bridges: Yep. Forty-eight thousand.

              Kapitus: Is that the only balance you have?

              Bridges: Uh yeah, and another one called Forward, and its eighteen thousand.

              Kapitus: So we have IOU and Forward, are there any others?

              Bridges: Uh yeah and TVT, of course.

              Kapitus: Oh of course TVT.

              Kapitus: Do you understand and recognize that making a false statement or
              misrepresentation can be construed as breach to your contract, or fraud even, and
              subject you to legal action?

              Bridges: Yep.

              Kapitus: Okay. Well if you run into any problems concerning payments, credit card
              processing, or truly any issue you might have, please give us a call and we’ll help
              you through that. To avoid default please notify us immediately if there are changes
              to the business or to your account that can affect payback amount. We want to be
              able to work with you, okay?

              Bridges: Yea TVT has been great.

              Kapitus: Well good. Do you have our number here in case you need to reach out to
              us? The Customer support line?

              Bridges: Yes.

              Kapitus: Okay. Beautiful.

              On or about June 9, 2016, Bridges, in his capacity as owner and representative of

Merchant, and in his individual capacity as guarantor, executed a Revenue Based Factoring

(RBF/ACH) Agreement (hereinafter the “Agreement”) with Kapitus. A true and correct copy of

the Agreement is attached hereto as Exhibit A.

              Pursuant to the Agreement, Plaintiff purchased $140,000.00 of future receipts,

accounts, contract rights and other obligations generated in the course of Merchant’s business


KAPITUS SERVICING, INC.’S COMPLAINT                                                        PAGE 5
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
 Case 20-04009-elm Doc 1 Filed 02/03/20           Entered 02/03/20 20:36:06        Page 6 of 19



operations (the “Receivables”). Contemporaneously with the execution of the Agreement, and as

further security, the Debtor executed a personal guaranty (the “Guaranty”), guaranteeing

Merchant’s full performance of all terms and obligations under the Agreement. A true and correct

copy of the Guaranty is attached as part of the Agreement. Under the terms of the Agreement,

Kapitus is designated as the authorized servicing agent to service and enforce the agreement;

including enforcement through legal action.

               On or about June 9, 2019, Plaintiff paid Debtor $100,000.00 as the agreed purchase

price for the Receivables. To allow Plaintiff to collect its purchased Receivables, the Agreement

required Merchant to use only a single, specified depositing account to deposit all Receivables

collected by Merchant (the “Account”), which was designated by the parties in the Agreement and

fully accessible to Plaintiff. See Agreement, p. 1 & pp. 3–4 §§ 1.1, 2.7. From this account, the

Agreement entitled Plaintiff to collect 9% of the batch amount of Merchant’s collected receivables

via Automated Clearing House (“ACH”) in a daily amount of $829.00 through debits from the

Account. See id., pp. 1, 4, §2.7. The authorization for Kapitus to use the Account to make such

transfers is irrevocable by Merchant without Kapitus’s consent. See id., pp. 3, §1.1

               To avoid disruption, the Agreement prohibited changes to the Account or the

designation of the deposit account except with Plaintiff’s express written consent. See id. at p. 3

§1.1.

               In addition to the above terms, by entering the Agreement, Debtor represented,

warranted, and covenanted the following:

               II.         REPRESENTATIONS,              WARRANTIES  AND
               COVENANTS. Merchant represents, warrants and covenants that
               as of this date and during the term of the Agreement:

               2.1 Financial Condition and Financial Information.
               [Merchant’s] bank and financial statements, copies of which have
               been furnished to [Kapitus] and future statements which will be

KAPITUS SERVICING, INC.’S COMPLAINT                                                         PAGE 6
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
 Case 20-04009-elm Doc 1 Filed 02/03/20                 Entered 02/03/20 20:36:06           Page 7 of 19



                  furnished hereafter at the discretion of [Kapitus], fairly represent the
                  financial condition of Merchant at such dates, and since those dates
                  there has been no material adverse changes, financial or otherwise,
                  in such condition, operation or ownership of Merchant. Merchant
                  has a continuing, affirmative obligation to advise [Kapitus] of any
                  material adverse change in its financial condition, operation or
                  ownership. . . .

                  2.2 Governmental Approvals. Merchant is in compliance and shall
                  comply with all laws and has valid permits, authorizations and
                  licenses to own, operate and lease its properties and to conduct the
                  business in which it is presently engaged. . . .

                  2.7 Daily Batch Out. Merchant will batch out receipts with the
                  Processor on a daily basis. . . .

                  2.9 No Bankruptcy or Insolvency. As of the date of this
                  Agreement, Merchant represents that it is not insolvent and does not
                  contemplate and has not filed any petition for bankruptcy protection
                  under Title 11 of the United States Code and there has been no
                  involuntary petition under such laws brought or pending against
                  Merchant. Merchant further warrants that it does not anticipate
                  filing any such receivership or bankruptcy petition and it does not
                  anticipate that an involuntary petition will be filed against it. . . .

                  2.10 Additional Financing. Merchant shall not enter into any
                  arrangement, agreement or commitment for any additional
                  financing, whether in the form of a purchase of receivables or a
                  loan to the business with any party other than [Kapitus] without
                  [Kapitus]’s written permission.

                  2.11 Unencumbered Receipts. Merchant has good, complete and
                  marketable title to all Receipts, free and clear of all liabilities, liens,
                  claims, charges, restrictions, conditions, options, rights, mortgages,
                  security interests, equities, pledges, encumbrances of any kind or
                  nature whatsoever or any other rights or interests that may be
                  inconsistent with the transactions contemplated with, or adverse to
                  the interests of [Kapitus].

                  2.12 Business Purpose. Merchant is a valid business in good
                  standing under the laws of the jurisdictions in which it is organized
                  and/or operates, and Merchant is entering into this Agreement for
                  business purposes and not as a consumer for personal, family or
                  household purposes.

Id. at pp. 3–4.



KAPITUS SERVICING, INC.’S COMPLAINT                                                                PAGE 7
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
 Case 20-04009-elm Doc 1 Filed 02/03/20           Entered 02/03/20 20:36:06       Page 8 of 19



               In executing the Agreement, Debtor agreed that all information provided in forms

and recorded interviews was “true, accurate, and complete in all respects”, and the Agreement

further emphasized that “ANY MISREPRESENTATION MADE BY MERCHANT OR

[DEBTOR] IN CONNECTION WITH THIS AGREEMENT MAY CONSTITUTE A

SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL FRAUDULENT

INDUCEMENT TO OBTAIN FUNDING.” See Agreement at p. 2 (emphasis in original).

               In reliance on the representations made by Debtor in the Agreement and the

Application, Plaintiff agreed to purchase certain of Merchant’s Receivables, as outlined above.

               Almost immediately after its execution by the parties, Debtor and Merchant

materially violated the terms of the Agreement. After making the daily payments from June 29,

2016 through September 1, 2019, Merchant and Debtor placed a stop payment on the Account, in

violation of the terms of the Agreement.

               On or about October 21, 2016, and as a result of the default and breach of the

Agreement, Kapitus brought suit against both Merchant and Debtor in the Supreme Court of the

State of New York seeking the amount owed under the Agreement, fees incurred, and for court

costs and attorneys’ fees in bringing the state court action. In total, Kapitus sought Ninety-Nine

Thousand Eighty Six Dollars ($99,086.00) in Receivables and fees due and owing plus interest at

a rate of nine percent per annum, plus attorney’s fees.

               On or about March 20, 2018, the Supreme Court of the State of New York entered

a judgment against Bridges in favor of Kapitus in the amount of One Hundred Thirteen Thousand

Four Hundred Eighty-Nine Dollars 04/XX ($113,489.04). A true and correct copy of the judgment

is attached hereto as Exhibit B.

               On October 10, 2019, the Debtor filed for bankruptcy.



KAPITUS SERVICING, INC.’S COMPLAINT                                                        PAGE 8
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
 Case 20-04009-elm Doc 1 Filed 02/03/20            Entered 02/03/20 20:36:06       Page 9 of 19



                Upon information and belief, at the time of the Agreement and the pre-funding call

and contrary to the representations of the Debtor, Merchant was behind on payments to its landlord.

Pursuant to the Debtor’s bankruptcy schedules, Blue Mound Business Park, the landlord for the

Merchant, was granted a judgment in 2017 against Debtor in the total amount of $13,010.20.

                On the pre-funding call, the Debtor represented that he did not expect to close his

business for any reason over the next twelve months. Considering that the Debtor stopped

payments under the Agreement just over two months after entering into this Agreement, it is likely

that Debtor knew at the time of entering into the Agreement that the Debtor would close his

business. Furthermore, pursuant to the Debtor’s schedules, the business of the Merchant existed

from 2014 to 2017 and from 2017 to 2018 – a relatively short time after entering into the

Agreement. Also, pursuant to the Debtor’s schedules, the Debtor is now currently employed at

Texas Best Heating & Air which appears to be right next to his residence.

                Moreover, Debtor and Merchant agreed to use the Account and authorized Kapitus

to make daily withdraws pursuant to the Agreement. The authorization the Debtor gave to Kapitus

to make daily withdraws is irrevocable without the consent of Kapitus.      Considering the short

period of time between funding and the removal of authorization through the stop payment, the

Debtor likely knew at the time of entering into the Agreement it did not intend to honor the terms

of the Agreement.

                On the pre-funding call, the Debtor represented that he and Merchant were current

on all of its taxes.   Pursuant to the Debtor’s schedules, the IRS is owed back taxes for 2015 and

2016 in the amount of approximately $100,000.        The Debtor certainly knew the representation

regarding being current on taxes was false at the time of the pre-funding call and that the




KAPITUS SERVICING, INC.’S COMPLAINT                                                         PAGE 9
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 1 Filed 02/03/20             Entered 02/03/20 20:36:06        Page 10 of 19



representation regarding being in compliance with all applicable laws was false at the time of

entering into the Agreement.

                 Upon information and belief, the acts and omissions that constitute default of the

Agreement were performed or omitted by, at the direction of, or with the consent of the Debtor.

                 Upon information and belief, considering the number of other financing

arrangements the Debtor entered into around the time it entered into the Agreement, the Debtor

either misrepresented its financial situation at the time of entering into the Agreement or used some

or all of the proceeds from the agreement for personal, family, or household purposes, in violation

of the terms of the Agreement.

                 In addition to signing the Agreement in his capacity as an owner and representative

of Merchant, Debtor also signed the Agreement as a Guarantor, agreeing to be obligated to all

terms of the Agreement. See Agreement, pp. 8–9. Indeed, Debtor personally guaranteed that he

would not take any action, nor permit Merchant to take any action, that would breach the

Agreement.

                 Upon information and belief, Debtor never had any intention to honor the

Agreement. Instead, upon information and belief, Debtor intended to use a bank account other

than the Account to divert the Receivables proceeds away from Plaintiff after the execution of the

Agreement.

                                           COUNT I
                Non-dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A)

                 Plaintiff realleges paragraphs 1 through 33 and incorporates the same as though set

forth herein.

                 Debtor engaged in false pretenses, false statements and actual fraud to obtain

money from the Plaintiff including the following:


KAPITUS SERVICING, INC.’S COMPLAINT                                                          PAGE 10
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 1 Filed 02/03/20            Entered 02/03/20 20:36:06         Page 11 of 19



             a. Debtor represented to Kapitus that Merchant was making all payments to its

                 landlord on schedule when the Merchant was not.

             b. Debtor represented to Kapitus that the Debtor and Merchant were current on all

                 its taxes and that it was in compliance with all laws when Merchant owed the IRS

                 back taxes for 2015 and 2016 in the amount of approximately $100,000.

             c. Debtor represented that it did not expect to close its business for any reason in the

                 next twelve months. On information and belief and considering the short period

                 from the funding of the Agreement to its breach, Debtor likely knew this

                 statement was false when it was made.

             d. The Debtor agreed to provide Kapitus authority to make daily transfers from the

                 Account and agreed that such authority is irrevocable without Kapitus’s consent.

                 Considering that Debtor and Merchant issued a stop payment on the account

                 approximately two months after entering into the Agreement, the Debtor likely

                 did not have any intention to honor the Agreement when he entered into it.

               Based on the Debtor’s representations, Plaintiff funded the Merchant $100,000.00.

Pursuant to the Agreement, the Merchant made payments to Kapitus in the amount of $829.00 per

day for the period from June 29, 2019 to August 31, 2016 at which time the Debtor put a stop

payment on the Account.

               Pursuant to the Agreement entered into by Debtor, Merchant was to maintain the

Account with sufficient funds to cover receivables payments to Plaintiff and provide Plaintiff with

authority to make daily transfers from the Account, with such authorization to be irrevocable

without the consent of Plaintiff. Plaintiff relied on these representations to extend the funding and

execute the Agreement. See Agreement, at p. 1.



KAPITUS SERVICING, INC.’S COMPLAINT                                                          PAGE 11
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 1 Filed 02/03/20            Entered 02/03/20 20:36:06         Page 12 of 19



               The Debtor’s statements and acts constitute conduct to obtain money by false

pretenses, false statements, or actual fraud.

               The Debtor’s debt to Plaintiff is a debt for money, property, services, or an

extension, renewal, or refinancing of credit, obtained by false pretenses, a false representation, or

actual fraud, and is non-dischargeable. Plaintiff is entitled to an award of damages in the amount

of $145,306.35 through October 10, 2019, plus any additional attorneys’ fees, costs, interest, and

such other relief as the Court deems just and proper.

                                        COUNT II
             Non-dischargeability of Debtor Pursuant to 11 U.S.C. § 523(a)(2)(B)

               Plaintiff repeats and realleges paragraphs 1 through 38 and incorporates the same

as though set forth herein.

               Pursuant to 11 U.S.C. § 523(a)(2)(B), a debt in which a debtor obtains money by a

statement in writing that is materially false respecting an insider’s financial condition, on which

the creditor reasonably relied, and which the debtor caused to be published with intent to deceive

is non-dischargeable.

               Debtor and Merchant, an insider of the Debtor, did obtain money from Plaintiff by

the following written materially false statements in the Agreement respecting Debtor’s and

Merchant’s financial condition on which Plaintiff reasonably relied, among others:

           a. Debtor and Merchant made the following representations and warranties to Plaintiff

               in the Agreement, each of which Plaintiff relied upon to provide the funding to

               Merchant:

               II.         REPRESENTATIONS,              WARRANTIES  AND
               COVENANTS. Merchant represents, warrants and covenants that
               as of this date and during the term of the Agreement:

               2.1 Financial Condition and Financial Information.
               [Merchant’s] bank and financial statements, copies of which have

KAPITUS SERVICING, INC.’S COMPLAINT                                                          PAGE 12
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 1 Filed 02/03/20             Entered 02/03/20 20:36:06           Page 13 of 19



              been furnished to [Kapitus] and future statements which will be
              furnished hereafter at the discretion of [Kapitus], fairly represent the
              financial condition of Merchant at such dates, and since those dates
              there has been no material adverse changes, financial or otherwise,
              in such condition, operation or ownership of Merchant. Merchant
              has a continuing, affirmative obligation to advise [Kapitus] of any
              material adverse change in its financial condition, operation or
              ownership. . . .

              2.2 Governmental Approvals. Merchant is in compliance and shall
              comply with all laws and has valid permits, authorizations and
              licenses to own, operate and lease its properties and to conduct the
              business in which it is presently engaged. . . .

              2.7 Daily Batch Out. Merchant will batch out receipts with the
              Processor on a daily basis. . . .

              2.9 No Bankruptcy or Insolvency. As of the date of this
              Agreement, Merchant represents that it is not insolvent and does not
              contemplate and has not filed any petition for bankruptcy protection
              under Title 11 of the United States Code and there has been no
              involuntary petition under such laws brought or pending against
              Merchant. Merchant further warrants that it does not anticipate
              filing any such receivership or bankruptcy petition and it does not
              anticipate that an involuntary petition will be filed against it. . . .

              2.10 Additional Financing. Merchant shall not enter into any
              arrangement, agreement or commitment for any additional
              financing, whether in the form of a purchase of receivables or a
              loan to the business with any party other than [Kapitus] without
              [Kapitus]’s written permission.

              2.11 Unencumbered Receipts. Merchant has good, complete and
              marketable title to all Receipts, free and clear of all liabilities, liens,
              claims, charges, restrictions, conditions, options, rights, mortgages,
              security interests, equities, pledges, encumbrances of any kind or
              nature whatsoever or any other rights or interests that may be
              inconsistent with the transactions contemplated with, or adverse to
              the interests of [Kapitus].

              2.12 Business Purpose. Merchant is a valid business in good
              standing under the laws of the jurisdictions in which it is organized
              and/or operates, and Merchant is entering into this Agreement for
              business purposes and not as a consumer for personal, family or
              household purposes.

See Agreement, p. 3-4.


KAPITUS SERVICING, INC.’S COMPLAINT                                                           PAGE 13
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 1 Filed 02/03/20           Entered 02/03/20 20:36:06         Page 14 of 19



          b. Debtor and Merchant misrepresented the financial condition of the Merchant

              including falsely stating the Merchant was current with its landlord and falsely

              stating that Debtor and Merchant were current on their taxes. Debtor and Merchant

              misrepresented that Merchant was in compliance with all laws. Plaintiff justifiably

              relied on these representations contained in the Agreement regarding the

              Merchant’s financial condition and financial information to extend the financing

              and execute the Agreement.

          c. To allow Plaintiff to collect its purchased Receivables, the Agreement required

              Debtor to use only the Account and Merchant gave authority to Kapitus to make

              daily transfers our of such Account, with such authorization to be irrevocable

              without the consent of Plaintiff.. Debtor caused Merchant to use the Account for

              approximately two months and then ordered a stop payment on the Account.

              Plaintiff justifiably relied on these representations regarding the use of the Account

              to extend the financing and execute the Agreement.

          d. Plaintiff was to collect $829.00 per day from Merchant via ACH debits. Plaintiff

              transferred the funding proceeds into this Account. Pursuant to the Agreement,

              Merchant was to maintain the Account with sufficient funds to cover receivables

              payments to Plaintiff.      Debtor caused Merchant to use the Account for

              approximately two months and then ordered a stop payment on the Account.

              Plaintiff relied on these representations to extend the funding and execute the

              Agreement. Id., at p. 1.

          e. Debtor executed the Agreement in which he either falsely and fraudulently

              represented the financial condition of the Debtor or he falsely and fraudulently



KAPITUS SERVICING, INC.’S COMPLAINT                                                         PAGE 14
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 1 Filed 02/03/20             Entered 02/03/20 20:36:06         Page 15 of 19



                represented that he intended to use the funds for business purposes rather than

                personal, family, or household purposes.

                The Debtor’s conduct described above constitutes obtaining money by materially

false written statement regarding an insider’s financial condition, on which Plaintiff relied, and

which the Debtor made with the intent to deceive.

                Consequently, the Debtor’s debt to Plaintiff is one for money obtained by materially

false written statement regarding an insider’s financial condition, on which Plaintiff relied, and

which the Debtor made with intent to deceive, and is non-dischargeable.

                As a result of Debtor’s statements and acts described above, Debtor is not entitled

to a discharge pursuant to Section 523(a)(2) of the Bankruptcy Code. Accordingly, Debtor’s debt

to Plaintiff is non-dischargeable, and Plaintiff is entitled to an award of damages in the amount of

$145,306.35 through October 10, 2019, plus any additional attorneys’ fees, costs, interest, and

such other relief as the Court deems just and proper.

                                        COUNT III
                Nondischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(4)

                Plaintiff repeats and realleges the above allegations set forth in Paragraph 1 through

45 and incorporates the same herein as though more fully stated at length.

                Debtor’s liability to Plaintiff as alleged herein, is a debt “for fraud or defalcation

while acting in a fiduciary capacity, embezzlement, or larceny” within the meaning of 11 U.S.C.

§ 523 (a)(4).

                Plaintiff believes and alleges that the Debtor entered into the Agreement with the

specific intent to take funds from Plaintiff without any intent to repay these funds.

                Debtor obtained the funds from the Agreement by committing fraud and defalcation

while acting in a fiduciary capacity as the owner and representative of Merchant..


KAPITUS SERVICING, INC.’S COMPLAINT                                                           PAGE 15
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 1 Filed 02/03/20             Entered 02/03/20 20:36:06         Page 16 of 19



               Upon information and belief, Debtor misappropriated portions of the funds and/or

receivables for her own benefit by fraudulent intent or deceit.

               Upon information and belief, Debtor transferred the funds and/or Receivables into

accounts not accessible by Plaintiff, which constitutes larceny.

               Upon information and belief, Debtor used the funds and/or receivables without

explanation, reason or purpose relating to Merchant’s business.

               Alternatively, Debtor’s misappropriation of the funds and/or receivables was

embezzlement because Plaintiff entrusted Debtor with the funds and/or receivables and because

Debtor may have obtained control over such funds and/or receivables without authorization.

               The Debtor’s debt to Plaintiff is a debt for larceny and/or embezzlement because

the Debtor stole the Receivables to be deposited into the Account that Plaintiff acquired under the

Agreement with the intent to permanently deprive the Plaintiff of those receivables.

               Plaintiff sustained damages as a result of Debtor’s fraud and defalcation while

acting as a fiduciary, his embezzlement, and/or his larceny of the funds and/or receivables.

               Debtor’s obligation to Plaintiff is a debt for fraud or defalcation while acting in a

fiduciary capacity, embezzlement, or larceny, and is nondischargeable. Accordingly, Debtor’s

debt to Plaintiff is non-dischargeable, and Plaintiff is entitled to an award of damages in the amount

of $145,306.35 through October 10, 2019, plus any additional attorneys’ fees, costs, interest, and

such other relief as the Court deems just and proper.

                                        COUNT IV
               Non-dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(6)

               Plaintiff repeats and realleges paragraphs 1 through 56 and incorporates the same

as though set forth herein.




KAPITUS SERVICING, INC.’S COMPLAINT                                                           PAGE 16
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 1 Filed 02/03/20           Entered 02/03/20 20:36:06        Page 17 of 19



              Pursuant to section 523(a)(6) of the Bankruptcy Code, a debt incurred by a debtor

who engages in willful malicious conduct which results in damage shall be non-dischargeable.

              Plaintiff believes and alleges that the Debtor entered into the Agreement with the

specific intent not to use the proceeds from the Agreement for business purposes and not to repay

the amounts owed under the Agreement.

              Debtor defaulted on its payment obligations under the Agreement soon after

entering into the Agreement. Specifically, Debtor only paid $36,476.00 of the $140,000.00 of

Receivables purchased by Kapitus. The Debtor thereafter stopped making payments as agreed to

in the Agreement.

              Upon information and belief, the Debtor never had any intention to honor the

Agreement.

              Debtor also engaged in the following willful and malicious acts that caused injury

to Kapitus, among others, upon information and belief:

                a. Debtor willfully and maliciously executed the Agreement in which he

                    represented Debtor’s and Merchant’s financial condition was accurately

                    reflected in the documents produced to Plaintiff.

                b. Debtor willfully and maliciously executed the Agreement in which he

                    represented that he intended to use the funds from Plaintiff for business

                    purposes.

                c. Debtor willfully and maliciously made material omissions of fact that

                    induced Plaintiff into transferring the funds to Merchant, such as failing to

                    disclose that he did not intend to pay the Receivables to Plaintiff as

                    represented in the Agreement and failing to disclose that he did not intend



KAPITUS SERVICING, INC.’S COMPLAINT                                                        PAGE 17
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 1 Filed 02/03/20           Entered 02/03/20 20:36:06       Page 18 of 19



                    to honor the terms of the Agreement including giving Kapitus the

                    irrevocable authorization to take daily transfers from the Account.

               The Debtor’s activities described herein constitute willful and malicious conduct

which resulted in injury to Plaintiff, and the debt owed under the terms of the Agreement and the

Settlement Agreement. Accordingly, Debtor’s debt to Plaintiff is non-dischargeable, and Plaintiff

is entitled to an award of damages in the amount of $145,306.35 through October 10, 2019, plus

any additional attorneys’ fees, costs, interest, and such other relief as the Court deems just and

proper.




                          [Remainder of Page Intentionally Left Blank]




KAPITUS SERVICING, INC.’S COMPLAINT                                                       PAGE 18
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 1 Filed 02/03/20          Entered 02/03/20 20:36:06       Page 19 of 19



                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for entry of judgment against the Debtor, as follows:

               a. for an award of damages in the amount of $145,306.35;

               b. for an order providing that the debt owed by Debtor to Plaintiff is non-

                   dischargeable in the instant bankruptcy case, in any other chapter under title

                   11 to which this case may be converted, and in any future bankruptcy case

                   filed by or against the Debtor;

               c. for attorneys’ fees, costs and interest accruing on and after October 10, 2019;

                   and

               d. for such other and further relief as this Court may deem just and proper.


Dated February 3, 2020.
                                            DIAMOND MCCARTHY LLP

                                            /s/ Charles M. Rubio
                                            Charles M. Rubio
                                            Bar No. 24083768
                                            crubio@diamondmccarthy.com
                                            909 Fannin, Suite 3700
                                            Houston, Texas 77010
                                            Telephone: (713) 333-5100
                                            Facsimile: (713) 333-5199

                                            COUNSEL FOR PLAINTIFF
                                            KAPITUS SERVICING, INC.




KAPITUS SERVICING, INC.’S COMPLAINT                                                      PAGE 19
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
